                                                                               JS-6
 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11

12   Donna Brooks, an individual,               Case No.: CV 21-611-GW-JPRx
13               Plaintiff,                     Hon. George H. Wu
14       v.
15                                              ORDER FOR DISMISSAL WITH
     Leonora Thomas, an individual;             PREJUDICE
     9124 Foothill, LLC, a California limited
16   liability company (successor to 9172
     Foothill Plaza, a California limited       Action Filed: April 14, 2021
17   partnership); Rancho Just Bargain Stores   Trial Date: Not on Calendar
     Inc., a California corporation; and
18   Does 1-10,
19               Defendants.
20

21

22

23

24

25

26

27

28
                                            1
                      [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
 1
           Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before

 2   it, and being fully advised finds as follows:
 3
     IT IS ORDERED THAT:
 4

 5         Plaintiff Donna Brooks’ action against Defendants Leonora Thomas, 9124

 6   Foothill, LLC, and Rancho Just Bargain Stores Inc., is dismissed with prejudice. Each
 7
     party will be responsible for its own fees and costs.
 8

 9

10   Dated: May 18, 2021
                                                     Hon. George H. Wu
11                                                   United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             2
                       [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
